Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State as a laborer on Dresden Island Project No. 3 of the Illinois Waterway. On December 14, 1929, he was injured while at his work, which injury was found to be an inguinal hernia. The injury arose out of and in the course of his employment. He was operated on for the hernia and fully recovered. He was earning $27.00 per week and is entitled to compensation for 11 weeks. His physician’s bill was $125.00 which was not paid by the State. He is therefore awarded the sum of $273.50, the amount of those two items.